 



Exhibit 10.70
PERSONAL PROPERTY PURCHASE AGREEMENT
between
STARTEK USA, INC.
AND
DPL CORPORATION SOUTHEAST
Dated December 16, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I PURCHASE AND SALE OF ASSETS
    1  
1.1.
  Basic Transaction     1  
1.2.
  Excluded Assets     2  
1.3.
  Assumption of Liabilities     3  
1.4.
  Purchase Price     4  
1.5.
  Closing     4  
1.6.
  Treatment of Certain Items; Adjustment of Promissory Note Balance     5  
1.7.
  Condition of the Assets     5  
1.8.
  Real Property Transaction     5   ARTICLE II LABOR AND EMPLOYMENT MATTERS
    6  
2.1.
  Generally     6  
2.2.
  Employment Transition Provisions     6   ARTICLE III REPRESENTATIONS AND
WARRANTIES OF SELLER
    7  
3.1.
  Organization and Good Standing     7  
3.2.
  Corporate Power and Authority; Enforceability     7  
3.3.
  No Conflict or Violation     7  
3.4.
  Consents and Approvals     7  
3.5.
  No Actions, Suits, or Proceedings     8  
3.6.
  No Material Violations     8  
3.7.
  Title to and Nature and Condition of Personal Property     8  
3.8.
  Purchase Orders; Assumed Contracts     8  
3.9.
  Licenses and Permits     9  
3.10.
  Intellectual Property     9  
3.11.
  Software Licenses     9  
3.12.
  Taxes     10  
3.13.
  Brokers and Finders     10  
3.14.
  Powers of Attorney     10  
3.15.
  Environmental Matters     10  
3.16.
  Customers and Suppliers     10  
3.17.
  Accounts Receivable and Accounts Payable     10  
3.18.
  WARN Matters     10   ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
    11  
4.1.
  Organization and Good Standing     11  
4.2.
  Entity Power and Authority; Enforceability     11  
4.3.
  No Conflict or Violation     11  
4.4.
  Consents and Approvals     11  
4.5.
  No Actions, Suits, or Proceedings     11  
4.6.
  Brokers and Finders     11  
4.7.
  WARN Matters     12  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page   ARTICLE V FINANCIAL INFORMATION
    12   ARTICLE VI POST-CLOSING COVENANTS
    12  
6.1.
  Post-Closing Inspection Rights     12  
6.2.
  Standard Product Warranties     12  
6.3.
  Delivery of Tangible Assets     12  
6.4.
  Reconciliation of Accounts Payable and Accounts Receivable     13  
6.5.
  Taxes and Fees     13  
6.6.
  Cooperation on Tax Matters     13  
6.7.
  Non-solicitation     13  
6.8.
  Discontinuation of Names, Marks, Etc.     13  
6.9.
  Confidential Information     14  
6.10.
  Transition Matters     14  
6.11.
  Employee Benefits     14   ARTICLE VII SURVIVAL; INDEMNIFICATION
    14  
7.1.
  Survival     14  
7.2.
  Indemnification by Seller     14  
7.3.
  Indemnification by Buyer     15  
7.4.
  Notice and Resolution of Claims     15  
7.5.
  Deductible; Limits on Liability     15  
7.6.
  Exclusive Remedy     16   ARTICLE VIII MISCELLANEOUS PROVISIONS
    16  
8.1.
  Public Announcements     16  
8.2.
  Further Assurances     16  
8.3.
  Fees and Expenses     16  
8.4.
  Disclosure Schedule     17  
8.5.
  Entire Agreement; Amendment.     17  
8.6.
  Notices     17  
8.7.
  Electronic Transmissions     18  
8.8.
  Governing Law     18  
8.9.
  Severability     18  
8.10.
  Waivers     18  
8.11.
  Assignment; Binding Effect; No Third Party Beneficiaries     18  
8.12.
  Counterparts     18  
8.13.
  Construction and Interpretation     18  

ii



--------------------------------------------------------------------------------



 



PERSONAL PROPERTY PURCHASE AGREEMENT
     THIS PERSONAL PROPERTY PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of December 16, 2005, by and between StarTek USA, Inc., a
Colorado corporation (“Seller”), and DPL Corporation Southeast, a Tennessee
corporation (“Buyer”).
STATEMENT OF PURPOSE
     A. Seller is engaged in the business of providing supply chain management
services, including packaging, fulfillment, marketing support and logistics
services (as such business exists on the Closing Date, the “Business”).
     B. As part of the transfer of certain assets of the Business from Seller to
Buyer, Seller desires to sell and Buyer desires to purchase certain of the
assets of Seller, other than the Facility, that are utilized in, related to or
arise from the Business, on the terms and subject to the conditions of this
Agreement.
     C. Buyer is also purchasing from Seller the Facility, as defined in and
pursuant to the Real Property Purchase Agreement of even date herewith (“Real
Property Agreement”).
AGREEMENT
     In consideration of the foregoing recitals and of the mutual covenants and
conditions contained herein, the parties hereby agree as follows:
ARTICLE I
PURCHASE AND SALE OF ASSETS
     1.1. Basic Transaction. On the terms and subject to the conditions of this
Agreement, Seller agrees to sell, transfer, convey and deliver to Buyer, and
Buyer agrees to purchase from Seller, on and as of the Closing Date, certain of
the assets of Seller that, as of the Closing Date, are utilized in, related to
or arise from the Business, but excluding the Excluded Assets. The property and
assets to be transferred to Buyer (the “Assets”) include only the following:
          (a) All machinery, equipment, office equipment, tools, motor vehicles,
rolling stock, spare parts, accessories, furniture, and other miscellaneous
tangible personal property owned by Seller as of the date of this Agreement that
are solely utilized in or related to the Business, including without limitation
the items listed in Section 1.1(a) of the Disclosure Schedule (collectively,
exclusive of those items of personal property described in clause (c), the
“Equipment”).
          (b) All rights of Seller as of the Closing Date under any warranty or
guarantee by any manufacturer, supplier, laborer or other transferor of any of
the Assets.
          (c) All inventory (including raw materials, work in process and
finished goods), packaging materials and supplies that are in Seller’s
possession as of the Closing Date and that are utilized in or related to the
Business, which are identified in Section 1.1(c) of the Disclosure Schedule (the
“Inventory”).

 



--------------------------------------------------------------------------------



 



          (d) All rights of Seller under (i) the purchase orders for the
purchase of supplies for the Business identified in Section 1.1(d)(i) of the
Disclosure Schedule (the “Purchase Orders”) and (ii) the customer orders for the
sale of products or services to customers identified in Section 1.1(d)(ii) of
the Disclosure Schedule (the “Sales Orders”).
          (e) All rights of Seller under the contracts, indentures, guarantees,
leases, commitments, or other agreements identified in Section 1.1(e) of the
Disclosure Schedule (together with the Software Licenses, the “Assumed
Contracts”), which include confidentiality, non-disclosure and other agreements
governing third party use of confidential information concerning the Business.
          (f) [Reserved].
          (g) To the extent Seller is permitted to transfer or assign such items
under applicable contracts and applicable law, sales records, purchase records,
customer lists, supplier lists, advertising and promotional materials,
production records and other records related to the Business; deeds and other
instruments, maps, and profiles related to the Business; and real estate and
engineering data, blueprints and other property records related to the Business;
provided, however, that Seller may make and retain copies of any records
transferred to Buyer.
          (h) All goodwill and other general intangibles of Seller as of the
Closing Date utilized in, related to or arising from the Business.
          (i) All interests of Seller in (i) any trade secrets, inventions and
know how, and (ii) any confidential information, to the extent Seller is
permitted to transfer or assign such information under applicable contracts and
applicable law, and (iii) the internally-developed, proprietary software
identified in Section 1.1(i) of the Disclosure Schedule, in each case, namely in
clause (i), (ii), and (iii), that are utilized in, related to or arise from the
Business (the items described in clauses (i), (ii) and (iii) collectively
referred to herein as the “Intellectual Property”).
          (j) The name and phrase “Green Star Pak” and all related sample
packaging, coloring, artwork and style.
          (k) All software licenses identified in Section 1.1(k) of the
Disclosure Schedule (the “Software Licenses”), to the extent Seller is permitted
by the applicable license agreement to transfer such licenses to Buyer.
     1.2. Excluded Assets. All of the property and the assets of Seller of any
type whatsoever that are not utilized in, related to or arising from the
Business, and that are not included as an “Asset” herein, are excluded from sale
to Buyer (the “Excluded Assets”), including, without limitation, the following:
          (a) Cash and cash equivalents.
          (b) All securities owned by Seller.

2



--------------------------------------------------------------------------------



 



          (c) All rights of Seller under any claims, deposits, refunds, causes
of action, choses in action, rights of recovery, rights of set off and rights of
recoupment (including any such items relating to the payment of taxes, the
Assets or the Accounts Receivable).
          (d) Accounts, notes or other receivables due to Seller, whether or not
arising from or related to the operation of the Business on, prior to or after
the Closing Date.
          (e) Seller’s rights under contracts, indentures, guarantees, leases,
commitments and other agreements that are not Assumed Contracts (the “Excluded
Contracts”).
          (f) Seller’s rights under any policies of insurance purchased by
Seller, or any benefits payable or paid thereunder.
          (g) All interests of Seller in any copyrights, patents, trademarks,
trade names and logos, whether or not utilized in, related to or arising from
the Business, together with pending applications for any of the foregoing, and
all interests of Seller in any trade secrets, inventions, know how, confidential
information and other intellectual property except such items that are
identified as “Assets” hereunder.
          (h) The corporate charter, qualifications to conduct business as a
foreign corporation, arrangements with registered agents relating to foreign
qualifications, taxpayer and other identification numbers, general ledgers, tax
returns, seals, minute books, stock transfer books and similar documents of
Seller relating to the organization, maintenance and existence of Seller as a
corporation.
          (i) Any of the rights of Seller under this Agreement or any other
agreement between Seller and Buyer entered into on or after the date of this
Agreement in accordance with the terms hereof.
     1.3. Assumption of Liabilities. Except as hereinafter specifically
provided, Buyer shall not assume any liabilities or obligations of Seller and
Seller shall be solely liable for all liabilities and obligations arising from
or in connection with ownership of the Assets or operation of the Business on or
prior to the Closing Date, whether or not reflected in its books and records.
Subject to the conditions of this Agreement, on the Closing Date, Buyer shall
assume the following liabilities and obligations of Seller (collectively, the
“Assumed Liabilities”):
          (a) Obligations of Seller under the Purchase Orders and the Sales
Orders.
          (b) Obligations of Seller arising after the Closing Date under the
Assumed Contracts.
          (c) Accounts payable related to or arising from the ownership of the
Assets and the operation of the Business after the Closing Date; provided, that
all accounts payable arising on or prior to the Closing Date from the ownership
of the Assets and the operation of the Business by Seller (collectively,
“Accounts Payable”) are expressly intended to be excluded from the sale to Buyer
and will be paid in accordance with their terms by Seller.
          (d) Warranty obligations as provided in Section 6.2.

3



--------------------------------------------------------------------------------



 



          (e) To the extent not included in any of the categories set forth
above, all obligations and liabilities related to or arising from the operation
of the Business by Buyer and the ownership of the Assets by Buyer after the
Closing Date.
     1.4. Purchase Price.
          (a) The total purchase price to be paid by Buyer to Seller for the
Assets (the “Purchase Price”) is $1,450,000, as adjusted pursuant to
Section 1.6, plus the assumption of the Assumed Liabilities. The Purchase Price
will be paid as follows:

  (i)   a promissory note payable to Seller in the original principal amount of
$750,000, as adjusted pursuant to Section 1.6 hereof, a copy of which is
attached as Exhibit A (the “Note”);     (ii)   cash in the amount of $450,000
paid by wire transfer of immediately available funds to such account or accounts
as shall be specified by Seller; and     (iii)   a credit in the amount of
$250,000 given to Buyer by Seller in exchange for the parties’ agreement that
Seller shall retain the Accounts Receivable which, absent the credit, would have
been assigned to Buyer and collected by Buyer.

          (b) The Purchase Price, together with Buyer’s assumption of the
Assumed Liabilities, shall be allocated in accordance with Exhibit B. After the
Closing, the parties shall make consistent use of the allocations and fair
market values specified in Exhibit B for all tax purposes and in all filings,
declarations and reports with the Internal Revenue Service (the “IRS”) in
respect thereof, including the reports required to be filed under Section 1060
of the Internal Revenue Code of 1986. Buyer shall prepare and deliver IRS
Form 8594 to Seller for review within 45 days after the Closing Date. In any
proceeding related to the determination of any tax, neither Buyer nor Seller
shall contend or represent that such allocation is not a correct allocation,
absent manifest error.
     1.5. Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place immediately upon the execution and
delivery of this Agreement and the other documents referred to below
(collectively with the other documents executed in connection with the Closing,
the “Related Agreements”), which Closing shall occur at the offices of Faegre &
Benson LLP, 1700 Lincoln Street, Suite 3200, Denver, Colorado. The transactions
contemplated by this Agreement shall be deemed to have occurred effective as of
11:59 p.m. (Denver Time) on December 16, 2005 (the “Closing Date”). At the
Closing:
          (a) Buyer shall:

  (i)   Pay to Seller the Purchase Price as specified in Section 1.4,     (ii)  
Deliver to Seller a duly executed copy of the Bill of Sale and Assignment and
Assumption Agreement attached as Exhibit C (the “Assignment and Assumption
Agreement”),

4



--------------------------------------------------------------------------------



 



  (iii)   Deliver to Seller a duly executed copy of the Transitional Services
Agreement attached as Exhibit D (the “TSA”), and     (iv)   Execute and deliver
the Note; and

          (b) Seller shall:

  (i)   Deliver to Buyer a duly executed copy of the Assignment and Assumption
Agreement, and     (ii)   Deliver to Buyer a duly executed copy of the TSA.

     1.6. Treatment of Certain Items; Adjustment of Promissory Note Balance.
          (a) Operation of the Business and the expenses attributable thereto
through the Closing Date shall be solely for the account of Seller, and
thereafter solely for the account of Buyer. The foregoing notwithstanding, the
Purchase Price shall not be adjusted for expenses such as utility charges,
property taxes, advance payments on maintenance contracts, personal property
taxes, and other similar obligations to third parties to effect a pro-ration
between Seller and Buyer as of the Closing Date; provided, that Seller shall be
solely responsible for payment of property taxes assessed on the Real Estate (as
defined in the Real Property Agreement) for calendar year 2005.
          (b) The original principal balance of the Note shall be reduced as of
the Closing by $10,000, in consideration of Buyer’s payment under the Real
Property Agreement of costs, fees and expenses associated with the termination
of the arrangement with the Industrial Development Board of Montgomery County,
the title policy premium, transfer taxes, survey expenses and other costs.
     1.7. Condition of the Assets.
          (a) WITH RESPECT TO THE ASSETS, EXCEPT AS EXPRESSLY SET FORTH HEREIN,
SELLER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTY OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
          (b) Seller has delivered to Buyer, and Buyer acknowledges receipt of,
that certain Phase I Environmental Assessment of Acme Boot Company, Inc.
Distribution Facility, 2225 Madison Street, Clarksville, Tennessee (the “Phase
I”) dated May 1998 (the “Phase I Date”).
     1.8. Real Property Transaction. The obligations of Seller and Buyer
hereunder are conditional upon the execution of the Real Property Agreement and
the closing of the transaction contemplated therein.

5



--------------------------------------------------------------------------------



 



ARTICLE II
LABOR AND EMPLOYMENT MATTERS
     2.1. Generally. Buyer shall not assume any employment or employee benefit
obligation, or any wage or salary payment obligation, including, without
limitation, those arising under any pension, profit sharing, deferred
compensation, bonus, stock option, severance, welfare, sick leave, vacation,
wage or other employee benefit or compensation plan, procedure, policy or
practice of Seller. Seller has afforded Buyer a reasonable opportunity to
interview its employees for prospective employment by Buyer to the extent so
requested by Buyer. As of the Closing Date, Buyer shall make or have made
written offers of employment, which offers shall be substantially in the same
form and substance as the copies of the offers previously delivered by Buyer to
Seller, to the employees of Seller identified in Section 2.1 of the Disclosure
Schedule (the “Hired Employees”), and which, in any event, shall be on terms and
conditions identical in all material respects to the terms and conditions under
which the Hired Employees were employed by Seller prior to the Closing Date.
Buyer shall be solely responsible for, and shall indemnify Seller against, any
losses related to unlawful interviewing or information gathering practices with
respect to any of Seller’s employees engaged in the Business who Buyer
considered for employment, including the Hired Employees. It is the intent of
the parties that Seller will not be responsible for, and that Buyer will be
responsible for, any notices or damages required by law or policies of general
application, including, but not limited to, the Worker Adjustment and Retraining
Notification Act (“WARN”) and any similar state and local laws that are
applicable to Seller or Buyer, to be paid as a result of termination or layoff
of any Hired Employee on or after the Closing Date. Without limiting the
preceding sentence, Seller shall be solely responsible for, and shall indemnify
Buyer against, any damages related to or arising from all employment obligations
and employee benefits obligations of Seller that are related solely to Seller’s
employment of any Hired Employee prior to the Closing, including but not limited
to any demand, claim, charge or suit based on an employee’s relationship with
Seller prior to the Closing.
     2.2. Employment Transition Provisions. Seller shall terminate the
employment of each Hired Employee effective immediately prior to the Closing. On
the Closing Date, or as soon as practicable thereafter, but in any event no
later than the date required by applicable law, Seller shall pay each such
person all accrued wages, salary, commission, bonus and other employee
compensation payments (including for earned but unused vacation days) for all
periods through the Closing Date. In addition, Seller shall pay or provide for
all other employee benefits maintained by Seller for all periods through the
Closing Date, all in accordance with applicable law and benefit plans of Seller,
and, except as provided in Section 6.11, shall satisfy all obligations imposed
by applicable federal or state law (including without limitation the
Consolidated Omnibus Budget Reconciliation Act of 1985 “COBRA”) relating to
health and other benefit continuation privileges of any former employee of
Seller, whether terminated by Seller incident to the Closing or otherwise.

6



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller hereby represents and warrants to Buyer, except as set forth in the
disclosure schedule accompanying this Agreement (the “Disclosure Schedule”), as
follows:
     3.1. Organization and Good Standing. Seller is a corporation duly organized
and validly existing, and is in good standing, under the laws of the State of
Colorado, and has the corporate power and authority to own its properties and
carry on its business as now being conducted, including any foreign
qualification required by the State of Tennessee to own and operate the
Business.
     3.2. Corporate Power and Authority; Enforceability. Seller has the
corporate power to execute and deliver this Agreement and the Related Agreements
and to consummate the transactions contemplated hereby or thereby. The execution
and delivery by Seller of this Agreement and the Related Agreements, and the
consummation of the transactions contemplated hereby or thereby, have been duly
authorized by all necessary corporate action. This Agreement and the Related
Agreements are, or when delivered will be, legal, valid and binding obligations
of Seller, enforceable in accordance with their respective terms, without any
requirement of prior approval by the shareholders of Seller.
     3.3. No Conflict or Violation. The execution, delivery and performance by
Seller of this Agreement and the Related Agreements, do not and will not:
(a) violate or conflict with any provision of the Articles of Incorporation or
Bylaws of Seller; (b) except as would not have a material adverse effect on the
Assets, the Business or the transactions contemplated by this Agreement, violate
any provision of law, statute, judgment, order, writ, injunction, decree, award,
rule, or regulation of any court, arbitrator, or other governmental or
regulatory authority applicable to Seller, the Assets or the Business;
(c) except as would not have a material adverse effect on the Assets, the
Business or the transactions contemplated by this Agreement, violate, result in
a breach of, constitute (with due notice or lapse of time or both) a default or
cause any obligation, penalty or premium to arise or accrue under any contract,
lease, loan agreement, mortgage, security agreement, trust indenture, mortgage
servicing agreement, production agreement, origination agreement or other
agreement or instrument to which Seller is a party or by which it, the Assets or
the Business is bound or to which any of the Assets or the Business is subject
(or if consent or notice is required, Seller shall have obtained such consent or
provided such notice as required in each case); (d) except as would not have a
material adverse effect on the Assets, the Business or the transactions
contemplated by this Agreement, result in the creation or imposition of any
lien, charge or encumbrance of any kind whatsoever upon any of the Assets or the
Business; and (e) except as would not have a material adverse effect on the
Assets, the Business or the transactions contemplated by this Agreement, result
in the cancellation, modification, revocation or suspension of any License that
is an Asset.
     3.4. Consents and Approvals. Except as set forth in Section 3.4 of the
Disclosure Schedule and except as would not have a material adverse effect on
the Assets, the Business or the transactions contemplated by this Agreement, no
notices, reports or other filings are required to be made by Seller with, nor
are any consents, registrations, approvals, permits or authorizations required
to be obtained by Seller from, any governmental entity, regulatory authority or
any other party or person (including any party to any Assumed Contract), in
connection with the execution and delivery of this Agreement or the Related
Agreements by Seller and the consummation by Seller of the transactions
contemplated hereby or thereby; provided, that the “material adverse effect”
qualification of this representation shall not apply with respect to the items
in Section 3.4 of the Disclosure Schedule that are marked with an asterisk. Each
of the notices, reports, filings, consents, registrations, approvals, permits
and

7



--------------------------------------------------------------------------------



 



authorizations required under this Section 3.4 have been duly given or obtained,
as applicable, and, to Seller’s knowledge, are in full force and effect, and
Seller has provided Buyer with true and correct copies of such documents.
     3.5. No Actions, Suits, or Proceedings. There are no requests, notices,
claims, demands, actions, suits or other legal or administrative proceedings
pending or, to the knowledge of Seller, threatened against (i) Seller that
relate to the Business or the Assets, (ii) the Business or (iii) the Assets in
any court or before any federal, state, municipal or other governmental agency.
To the knowledge of Seller, there are no investigations of Seller (that relate
to the Business or the Assets), the Business or the Assets by any federal,
state, municipal or other governmental agency pending or threatened. Seller is
not in default with respect to any order of any court or governmental agency
entered against it in respect of the Business or the Assets.
     3.6. No Material Violations. Seller has complied with all laws (other than
any Environmental Law) applicable to the Business or the Assets and Seller is
not in violation of any law (other than any Environmental Law) applicable to the
Business or the Assets except as would not have a material adverse effect on the
Assets, the Business or the transactions contemplated by this Agreement, and
there are no requests, notices, claims, demands, actions, administrative
proceedings, hearings or other governmental claims or proceedings, or to the
knowledge of Seller, investigations pending against Seller alleging or
investigating the existence of any such violation.
     3.7. Title to and Nature and Condition of Personal Property.
          (a) Seller has good title to all personal property included in the
Assets, free and clear of all mortgages, liens, pledges, charges and
encumbrances, other than Permitted Encumbrances. As used in this Agreement, the
term “Permitted Encumbrances” means (i) taxes, assessments and other
governmental levies, fees or charges which are not due and payable as of the
Closing Date, or which are being contested in good faith and for which
appropriate reserves have been established in accordance with generally accepted
accounting principles; (ii) liens related to purchase money security interests
on personal property incurred in connection with the acquisition of such
property that cover only the personal property so acquired; and (iii) liens in
existence on the date hereof listed in Section 3.7(a) of the Disclosure
Schedule.
          (b) Except as set forth in Section 3.7(b) of the Disclosure Schedule,
the Assets include all buildings, machinery, equipment, and other tangible
assets used by Seller in the conduct of the Business as presently conducted.
Each such tangible asset with a book value in excess of $25,000 has been
maintained in accordance with normal industry practice and is in good operating
condition and repair (subject to normal wear and tear).
     3.8. Purchase Orders; Assumed Contracts.
          (a) Section 1.1(d)(i) of the Disclosure Schedule lists all of the
Purchase Orders and Section 1.1(d)(ii) of the Disclosure Schedule lists all of
the Sales Orders. The Purchase Orders and the Sales Orders are each in full
force and effect in accordance with their terms, have not been fulfilled by the
supplier party thereto, and are: (i) in the case of the Purchase Orders, for
supplies used in Seller’s operation of the Business in the ordinary course, or

8



--------------------------------------------------------------------------------



 




(ii) in the case of the Sales Orders, for providing products or services to
customers and, in both cases, are on terms consistent with Seller’s normal
business practices. Seller has delivered or made available to Buyer true and
correct copies of the Purchase Orders and the Sales Orders.
          (b) Section 1.1(e) of the Disclosure Schedule lists all of the Assumed
Contracts, other than the Software Licenses. Seller and, to the knowledge of
Seller, each other party thereto, has substantially performed all obligations
required to be performed by such party to date, and is not in default in any
material respect, under any of the Assumed Contracts. The Assumed Contracts are
each in full force and effect, except as set forth in Section 3.4 of the
Disclosure Schedule are assignable to Buyer without the consent of third
parties, and Seller has not waived any material right, except as would not have
a material adverse effect on the Assets, the Business or the transactions
contemplated by this Agreement, or assigned to any other person any of its
rights thereunder; provided, that the “material adverse effect” qualification to
this representation shall not apply to the items in Section 1.1(e) of the
Disclosure Schedule that are marked with an asterisk. Seller has delivered or
made available to Buyer true and correct copies of the Assumed Contracts.
     3.9. Licenses and Permits. There are no material franchises, approvals,
permits, licenses, orders, registrations, certificates, variances, or similar
rights obtained from governments and governmental agencies required by
applicable law for the operation of the Business.
     3.10. Intellectual Property. Seller, with respect to the Business, owns and
possesses, or has the right to use pursuant to a valid and enforceable written
license, sublicense, agreement, or permission, all of the Intellectual Property.
Each material item of Intellectual Property will be owned or available for use
by Buyer on identical terms and conditions immediately subsequent to the
Closing. No action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the knowledge of Seller, threatened that
challenges the legality, validity, or enforceability of the Intellectual
Property and Seller has not granted any sublicense or similar right with respect
to the Intellectual Property. Section 1.1(i) of the Disclosure Schedule
identifies each item of Seller’s internally-developed, proprietary software
presently used in the operation of the Business.
     3.11. Software Licenses. Seller has delivered to Buyer true and correct
copies of all Software Licenses identified in Section 1.1(k) of the Disclosure
Schedule. Except as would not have a material adverse effect on the Assets, the
Business or the transactions contemplated by this Agreement, the Software
Licenses are legal, valid, binding, enforceable, and in full force and effect;
provided, that the “material adverse effect” qualification of this
representation shall not apply to the items in Section 1.1(k) of the Disclosure
Schedule that are marked with an asterisk. Neither Seller, nor, to the knowledge
of Seller, any other party to the Software Licenses, is in breach or default,
and, to the knowledge of Seller, no event has occurred that with notice or lapse
of time would constitute a breach or default or permit termination,
modification, or acceleration, under the Software Licenses. No action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand is
pending or, to the knowledge of Seller, is threatened that challenges the
legality, validity, or enforceability of any item of intellectual property
underlying the Software Licenses. Seller has not granted any sublicense or
similar right with respect to the Software Licenses.

9



--------------------------------------------------------------------------------



 



     3.12. Taxes. Seller has filed all federal, state and local tax returns
required to be filed by it, and has paid all federal, state and local income,
profits, franchise, sales, use, personal property, excise, payroll, and other
taxes and assessments related to or arising from the Business and the Assets
(including interest and penalties) to the extent that such have become due.
     3.13. Brokers and Finders. Seller has not retained or engaged any broker,
finder or other financial intermediary in connection with the transaction
contemplated by this Agreement for which Buyer would have any liability.
     3.14. Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of Seller with respect to the Business or any of the Assets
or Assumed Liabilities.
     3.15. Environmental Matters. To the knowledge of Seller, and except as
would not have a material adverse effect on the Assets, the Business or the
transactions contemplated by this Agreement, since the Phase I Date Seller has
been, and presently is, in compliance with all Environmental Laws that are
applicable to the conduct or operation of the Business or the ownership or use
of any of the Assets. As used in this Agreement,
          (a) “Environmental Law” means any legal requirement (including,
without limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act) relating to the generation, production, installation, use,
storage, treatment, transportation, release, threatened release, or disposal of
Hazardous Materials, noise control, or the protection of human health or safety,
natural resources, or the environment; and
          (b) “Hazardous Material” means any wastes, substances, radiation, or
materials (whether solids, liquids or gases) which (i) are listed, defined, or
otherwise subject to regulation under any Environmental Law; (ii) contain
petroleum or petroleum products (including, without limitation, crude oil or any
fraction thereof) or (iii) pose a hazard to human health, safety, natural
resources, industrial hygiene, or the environment.
     3.16. Customers and Suppliers. Section 3.16 of the Disclosure Schedule
lists each material customer and each material supplier of the Business. To the
knowledge of Seller, (a) no material supplier of the Business has indicated that
it shall stop, or materially decrease the rate of, supplying materials, products
or services to the Business and (b) no material customer has indicated that it
shall stop, or materially decrease the rate of, buying materials, products or
services from the Business.
     3.17. Accounts Receivable and Accounts Payable. Section 3.17 of the
Disclosure Schedule accurately reflects the balance of, and the name of each
respective customer or vendor, as applicable, the Accounts Receivable and the
Accounts Payable as of the Closing Date.
     3.18. WARN Matters. Seller has complied with all requirements under WARN
and any state or local equivalents with respect to any plant closing or mass
layoff completed prior to the Closing Date. Seller has not terminated any Seller
employees employed in the Business since September 1, 2005, except as listed in
Section 3.18 of the Disclosure Schedule. Section 3.18 of the Disclosure Schedule
sets forth the name, hire date, termination date, and work location of each
employee terminated by Seller effective on or after September 1, 2005.

10



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer hereby represents and warrants to Seller as follows:
     4.1. Organization and Good Standing. Buyer is a corporation duly organized
and validly existing, and is in good standing under, the laws of the State of
Tennessee.
     4.2. Entity Power and Authority; Enforceability. Buyer has the power to
execute and deliver this Agreement and the Related Agreements and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and the Related Agreements, and the consummation of the
transactions contemplated hereby or thereby, have been duly authorized by all
necessary corporate action. This Agreement and the Related Agreements are, or
when delivered will be, legal, valid and binding obligations of Buyer,
enforceable in accordance with their respective terms.
     4.3. No Conflict or Violation. The execution, delivery and performance by
Buyer of this Agreement and the Related Agreements, do not and will not:
(a) violate or conflict with any provision of the Articles of Incorporation,
Bylaws or other charter or governance documents of Buyer; (b) violate any
provision of law, statute, judgment, order, writ, injunction, decree, award,
rule, or regulation of any court, arbitrator, or other governmental or
regulatory authority applicable to Buyer; (c) violate, result in a breach of,
constitute (with due notice or lapse of time or both) a default or cause any
obligation, penalty or premium to arise or accrue under any contract, lease,
loan agreement, mortgage, security agreement, trust indenture, mortgage
servicing agreement, production agreement, origination agreement or other
agreement or instrument to which Buyer is a party or by which it or its assets
are bound or to which any of its assets are subject; or (d) result in the
creation or imposition of any lien, charge or encumbrance of any kind whatsoever
upon any of Buyer’s assets, except for liens in favor of Legends Bank under that
certain Loan Agreement between Buyer and Legends Bank, and Seller, under the
Loan Agreement.
     4.4. Consents and Approvals. No notices, reports or other filings are
required to be made by Buyer with, nor are any consents, registrations,
approvals, permits or authorizations required to be obtained by Buyer from, any
governmental entity, regulatory authority or party or person, in connection with
the execution and delivery of this Agreement or the Related Agreements by Buyer
and the consummation by Buyer of the transactions contemplated hereby or
thereby.
     4.5. No Actions, Suits, or Proceedings. There are no requests, notices,
investigations, claims, demands, actions, suits or other legal or administrative
proceedings pending or, to the knowledge of Buyer, threatened against Buyer or
any of its property in any court or before any federal, state, municipal or
other governmental agency.
     4.6. Brokers and Finders. Buyer has not retained or engaged any broker,
finder or other financial intermediary in connection with the transaction
contemplated by this Agreement for which Seller would have any liability.

11



--------------------------------------------------------------------------------



 



     4.7. WARN Matters. Buyer has provided Seller with true and correct copies
of the written offers of employment Buyer will make to each Hired Employee as
provided in Section 2.1 above.
ARTICLE V
FINANCIAL INFORMATION
     Seller has delivered to Buyer certain financial information concerning
Seller and the Business, including certain balance sheets, statements of income
and expenses and financial projections (the “Financial Information”). Buyer
acknowledges that the Financial Information was internally prepared by Seller,
was not audited, and may not have been prepared in accordance with generally
accepted accounting principles. Buyer further acknowledges and agrees that
Seller does not and has not maintained or prepared financial information that
segregates the Business from Seller’s other businesses, and, accordingly, that
the Financial Information does not necessarily reflect and cannot be relied upon
as an accurate or complete presentation of the financial condition or position
of the Business. Without limiting any of the foregoing, Seller hereby disclaims
any and all representations and warranties of any type whatsoever concerning the
Financial Information.
ARTICLE VI
POST-CLOSING COVENANTS
     6.1. Post-Closing Inspection Rights. Buyer agrees that all books and
records delivered to Buyer by Seller pursuant to the provisions of this
Agreement shall be open for inspection by representatives of Seller upon
reasonable advance notice by Seller and at times reasonably acceptable to Seller
and Buyer, which do not disrupt Buyer’s business operations, for three years
following the Closing, and that Seller during such period at its expense may
make such copies thereof as it may deem desirable. Seller agrees that all
documents, records and other materials retained by Seller that are related to
the Assets or the Business shall be open for inspection by representatives of
Buyer upon reasonable advance notice by Buyer and at times reasonably acceptable
to Seller and Buyer, which do not disrupt Seller’s business operations, for
three years following the Closing, and that during such period Buyer may make
such copies thereof at its expense as it may deem desirable. Buyer’s and
Seller’s obligations under this Section are subject to any confidentiality or
similar obligations of Buyer or Seller in favor of any third party, provided,
that Buyer and Seller shall use commercially reasonable efforts to obtain
waivers of any such confidentiality obligations to facilitate the performance of
their obligations under this Section.
     6.2. Standard Product Warranties. Buyer agrees to satisfy Seller’s standard
warranties contained in customer contracts with respect to products delivered by
Seller on or prior to the Closing Date until the expiration of such warranties.
Buyer will bear the cost of such warranty servicing.
     6.3. Delivery of Tangible Assets. On the Closing Date, Seller shall make
the tangible Assets available to Buyer at the Facility (as defined in the Real
Property Agreement). Buyer shall, with Seller’s assistance, identify any books
and records that should remain temporarily in the possession of Seller in order
to facilitate an orderly transition with respect to customer relations,
regulatory affairs and other similar matters.

12



--------------------------------------------------------------------------------



 



     6.4. Reconciliation of Accounts Payable and Accounts Receivable. After the
Closing Date, (a) Buyer agrees to pay promptly to Seller any and all proceeds
received by Buyer that relate to or arise from the operation of the Business on
or prior to the Closing Date or the Excluded Assets and to forward to Seller all
unpaid invoices (other than invoices for Purchase Orders) received by Buyer that
relate to or arise from the operation of the Business on or prior to the Closing
Date or the Excluded Assets, and (b) Seller agrees to pay promptly to Buyer any
and all proceeds received by Seller that relate to or arise from the operation
of the Business after the Closing Date and to forward all unpaid invoices
received by Seller that relate to or arise from the operation of the Business
after the Closing Date or the Purchase Orders. Except for invoices related to
the Purchase Orders, which shall be paid by Buyer, each party agrees to promptly
pay any invoices so received, subject to such party’s right to reasonably
dispute any such invoices.
     6.5. Taxes and Fees. Except as provided in Section 1.6, Buyer shall be
responsible for and shall pay all sales, transfer or similar taxes or
governmental charges, if any, with respect to the sale and purchase of the
Assets, whether levied against the Assets, Seller or Buyer.
     6.6. Cooperation on Tax Matters. Buyer and Seller shall cooperate fully, as
and to the extent reasonably requested by the other party, in connection with
the preparation and filing of any tax return, statement, report or form, any
audit, litigation or other proceeding with respect to taxes. Such cooperation
shall include the retention and (upon the other party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.
     6.7. Non-solicitation. Following the Closing, Seller shall not, directly or
indirectly:
          (a) For a period of one year, solicit Business of any customer of
Seller as of the Closing Date so long as such customer is a Business customer of
Buyer after the Closing; provided that this Section 6.7(a) shall cease to be of
any force or effect to the extent Seller acquires any business or entity, which
involves or is engaged in a business the same as or similar to the Business; or
          (b) For a period of three years, attempt to hire or retain any Hired
Employee, provided that Seller shall not be prohibited from hiring or retaining
any Hired Employee if such person initiates contact with Seller concerning
employment.
     6.8. Discontinuation of Names, Marks, Etc. As soon as practicable after the
Closing Date (but not to exceed 30 days in any event), Buyer shall discontinue
use of any “StarTek” marks and similar proprietary rights in any form or type
whatsoever, including, without limitation, sample products, marketing materials,
signage, stationary, letterhead and other consumable materials; provided, that
the StarTek logo painted on the water tower on or adjacent to the Land (as
defined in the Real Property Agreement) may remain for a period of 60 days after
the Closing Date. Without limiting the generality of the foregoing, Buyer shall
not use the name “StarTek” or any similar name in the Business, a business
similar to the Business or otherwise at any time following the Closing.

13



--------------------------------------------------------------------------------



 



     6.9. Confidential Information. After the Closing Date, Seller shall
maintain as confidential any confidential or proprietary information and trade
secrets that relate to the Business, the Assets or the Assumed Liabilities,
provided, that such obligations shall not prohibit Seller from disclosing any
such information to comply with its obligations under applicable securities
laws.
     6.10. Transition Matters. For a period of five years following the Closing,
Seller will not take any action that discourages any lessor, licensor, customer,
supplier, or other business associate of the Business from maintaining the same
business relationships with Buyer after the Closing as it maintained with Seller
prior to the Closing; provided that this Section 6.10 shall cease to be of any
force or effect to the extent Seller acquires any business or entity, which
involves or is engaged in a business the same as or similar to the Business.
     6.11. Employee Benefits. Buyer shall use its best efforts to implement, as
soon as practicable following the Closing, Buyer’s own employee benefits plans
and make such plans available to each Hired Employee who is eligible to
participate under the terms of such plans. In addition, if and to the extent
that any Hired Employee requests (or any other person requests on behalf of a
Hired Employee or as a person covered by such Hired Employee’s benefits
entitlements), from and after the Closing, any benefits to be provided by Seller
under COBRA or similar federal or state laws relating to health and other
benefit continuation privileges or makes any claim for benefits under Seller’s
self-insurance plans (collectively “Benefit Continuation”) and such person is
eligible for such Benefit Continuation, Buyer shall promptly, upon receipt of
Seller’s request, reimburse Seller for all expenses incurred by Seller in
connection with providing such Benefit Continuation until such time as such
Hired Employee becomes eligible for Buyer’s employee health benefit plans.
ARTICLE VII
SURVIVAL; INDEMNIFICATION
     7.1. Survival. All representations and warranties contained in this
Agreement and the Related Agreements shall survive the execution and delivery of
this Agreement and the Related Agreements and the consummation of the
transactions contemplated hereby and thereby until the first anniversary of the
Closing Date, except that with respect to this Agreement: (a) the
representations and warranties in Sections 3.1, 3.2, 3.3(a), 3.7, 3.13 and 3.14
shall survive the Closing indefinitely, and (b) the representation and
warranties in Section 3.12 regarding taxes shall survive for the applicable
statue of limitations period. All of the covenants and obligations of the
parties to be performed after the Closing pursuant to this Agreement or the
Related Agreements shall survive for the period specifically applicable to such
covenant or obligation, if any, and otherwise, indefinitely.
     7.2. Indemnification by Seller. Seller shall indemnify, defend and hold
Buyer, its officers, directors, and shareholders harmless from and against any
and all complaints, actions, suits, claims, judgments, orders, injunctions,
losses, liabilities, damages, obligations, penalties, fines, costs, expenses,
and amounts paid in settlements (including without limitation legal and other
similar expenses) (collectively, “Damages”) from, resulting by reason of or
arising in connection with: (a) any inaccuracy in or breach or nonperformance of
the agreements, covenants, representations or warranties made or to be performed
by Seller pursuant to this Agreement; and (b) any liabilities of Seller other
than the Assumed Liabilities.

14



--------------------------------------------------------------------------------



 



     7.3. Indemnification by Buyer. Buyer shall indemnify, defend and hold
Seller, its officers, directors, and shareholders harmless from and against any
and all Damages from, resulting by reason of or arising in connection with:
(a) any inaccuracy in or breach or nonperformance of the agreements, covenants,
representations or warranties made or to be performed by Buyer pursuant to this
Agreement; and (b) the Assumed Liabilities.
     7.4. Notice and Resolution of Claims.
          (a) An indemnified party hereunder shall promptly give written notice
to the indemnifying party after obtaining knowledge of any claim against the
indemnified party as to which recovery may be sought against the indemnifying
party because of the indemnity set forth above, and, if such indemnity shall
arise from the claim of a third party, shall permit the indemnifying party to
assume the defense of any such claim or any litigation resulting from such
claim. Such notice shall specify the basis for the claim in reasonable detail.
No delay on the part of the indemnified party in notifying the indemnifying
party shall relieve the indemnifying party from any liability or obligation
hereunder unless (and then solely to the extent) the indemnifying party is
damaged thereby. Failure by the indemnifying party to notify the indemnified
party of its election to defend any such claim or action by a third party within
15 days after notice thereof shall have been given to the indemnifying party
shall be deemed a waiver by the indemnifying party of its right to defend such
claim or action, but such failure will not void the indemnity.
          (b) If the indemnifying party assumes the defense of such claim or
litigation resulting therefrom, the obligations of the indemnifying party
hereunder as to such claim shall include taking all reasonable steps necessary
in the defense or settlement of such claim or litigation resulting therefrom and
defending and holding the indemnified party harmless from and against any and
all Damages and liabilities caused by or arising out of any settlement approved
by the indemnifying party or any judgment in connection with such claim or
litigation resulting therefrom; provided, however, that if the indemnifying
party shall assume such defense then such party shall have control of the
defense. The indemnified party may participate in the defense with its own
counsel paid for by the indemnified party. The indemnifying party shall not, in
the defense of such claim or any litigation resulting therefrom, consent to the
entry of any judgment or enter into any settlement (except with the written
consent of the indemnified party), which does not include, as to the indemnified
party and as an unconditional term thereof, a release by the third party from
any and all liability in respect of such claim or litigation. The indemnified
party will cooperate reasonably in the defense of the action or claim.
     7.5. Deductible; Limits on Liability. Neither party shall have any
liability to indemnify or hold harmless the other party or otherwise have
liability to the other for any claim asserted against the other party for
indemnification under this Article VII after the end of the survival period set
forth in Section 7.1. Notwithstanding anything herein to the contrary, Seller
shall not have any liability to indemnify or hold harmless Buyer for
indemnification under this Article VII or otherwise have liability to Buyer with
respect to any breach of any representation

15



--------------------------------------------------------------------------------



 



or warranty made hereunder or under the Real Property Agreement (collectively,
the “Agreements”) unless (a) the amount of any individual claim equals or
exceeds $250,000 or (b) the sum of all individual claims under the Agreements of
less than $250,000 exceeds, in the aggregate, $250,000, but Seller shall have
liability only as to such amounts in excess of $250,000 ($250,000 intended to be
a deductible, not a threshold), and the maximum aggregate liability of the
Seller for all such matters under the Agreements shall be $500,000. In no event
shall the indemnifying party be liable to the indemnified party hereunder for
any incidental, punitive, special, indirect or consequential damages or loss of
profits, except in connection with third party claims made against the
indemnified party.
     7.6. Exclusive Remedy. Absent fraud, Seller and Buyer each agree that the
indemnification rights created under this Article VII shall constitute each
party’s exclusive remedy against the other party for breaches of its
representations and warranties in this Agreement and the Related Agreements,
except that either party may seek equitable relief in a court of competent
jurisdiction to prevent or remedy a breach of the other party’s obligations
hereunder.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
     8.1. Public Announcements. Buyer shall not make any public announcements of
any kind or nature whatsoever concerning this Agreement or the transactions
contemplated hereby before, on or after the Closing Date without the prior
written approval of Seller. Buyer acknowledges that Seller will make one or more
public announcements and disclosures concerning this Agreement and the
transactions contemplated hereby from time to time in accordance with its
obligations under applicable securities laws. Seller will attempt to provide any
such announcements and disclosures to Buyer for review and shall consider in
good faith the reasonable comments of Buyer on such announcements and
disclosures.
     8.2. Further Assurances. Seller and Buyer will cooperate with one another
and will execute such further instruments and documents as either party shall
reasonably request to carry out to such party’s satisfaction the transactions
contemplated by this Agreement or the Related Agreements, which shall thereafter
be treated as Related Agreements hereunder. Without limiting the generality of
the foregoing, if any third party consent required for the consummation of the
transactions contemplated by this Agreement is not obtained prior to the
Closing, Seller and Buyer shall cooperate reasonably and in good faith to obtain
such consent following the Closing.
     8.3. Fees and Expenses. Except as provided elsewhere in this Agreement or
in the Real Property Agreement, each party shall pay all of the costs and
expenses incurred by it in negotiating and preparing this Agreement and the
Related Agreements, in performing its obligations under this Agreement and the
Related Agreements, and in otherwise consummating the transactions contemplated
by this Agreement and the Related Agreements, including without limitation its
attorneys’ fees.

16



--------------------------------------------------------------------------------



 



     8.4. Disclosure Schedule.
          (a) The information in the Disclosure Schedule constitutes
(i) exceptions to particular representations, warranties, covenants and
obligations of Seller set forth in this Agreement or (ii) descriptions or lists
of assets and liabilities and other items referred to in this Agreement.
          (b) All descriptions of agreements appearing in the Disclosure
Schedule are summary in nature and are qualified by reference to the complete
documents. Nothing in the Disclosure Schedule shall constitute an admission of
any liability or obligation of Seller to any third party or acknowledgement that
any matter disclosed in the Disclosure Schedule is required to be disclosed
(particularly where such disclosure is required in accordance with a materiality
standard or as not in the ordinary course of business). The disclosures in the
Disclosure Schedule are made in response to the representations and warranties
of Seller and certain covenants in this Agreement, and no disclosure made in the
Disclosure Schedule shall be deemed to modify in any respect the standard of
materiality or knowledge set forth in any representation, warranty, covenant or
other provision contained in this Agreement. A statement in any Section of the
Disclosure Schedule or the Disclosure Schedule to the Real Property Agreement
shall be deemed to have been made in all applicable Sections of the Disclosure
Schedule.
     8.5. Entire Agreement; Amendment. This Agreement, together with the Related
Agreements, constitutes the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior agreements and communications
with respect thereto, whether oral or written, and whether explicit or implicit,
including, without limitation, the letter of intent between the parties dated
August 11, 2005, but excluding the Real Property Agreement. This Agreement may
not be modified, amended, or varied in any manner unless by a written agreement
duly executed by each party.
     8.6. Notices. Any and all notices, requests, consents or other
communications permitted or required to be given under the terms of this
Agreement or the Related Agreements shall be in writing and shall be deemed
received (a) if given by electronic transmission (as defined in Section 8.7),
when transmitted if transmitted on a business day and during normal business
hours of the recipient, and otherwise on the next business day following
transmission, (b) if given by certified mail, return receipt requested, postage
prepaid, three business days after being deposited in the United States mails
and (c) if given by Federal Express or other overnight carrier service or other
means, when received or personally delivered. The mailing address and facsimile
number of each of the parties is as follows, which address and number may be
changed by notice given in the manner provided in this Section:
If to Buyer:
DPL Corporation Southeast
Attention: Gerard T. Mydlowski, Chief Executive Officer
2225 Madison Street
Clarksville, Tennessee 37043
Facsimile: (931) 572-0903
With a copy, which shall not constitute notice, to:
Otten, Johnson, Robinson, Neff & Ragonetti, P.C.
Attention: Robert P. Attai
950 Seventeenth Street, Suite 1600
Denver, Colorado 80202
Facsimile: (303) 825-6525
If to Seller:
StarTek USA, Inc.
Attention: Steven D. Butler, Chief Executive Officer
100 Garfield Street
Denver, Colorado 80206
Facsimile: (303) 388-9970
With a copy, which shall not constitute notice, to:
Faegre & Benson LLP
Attention: Blair L. Lockwood
1700 Lincoln Street, Suite 3200
Denver, Colorado 80203
Facsimile: (303) 607-3600

17



--------------------------------------------------------------------------------



 



     8.7. Electronic Transmissions. Each party agrees that (i) any notice,
consent or document transmitted by electronic transmission shall be treated in
all manner and respects as an original written document, (ii) any such notice,
consent or document shall be considered to have the same binding and legal
effect as an original document and (iii) at the request of any party, any such
notice, consent or document shall be re-delivered or re-executed, as
appropriate, by the relevant party or parties in its original form. Each party
further agrees that they will not raise the transmission of a notice, consent or
document by electronic transmission as a defense in any proceeding or action in
which the validity of such notice, consent or document is at issue and hereby
forever waives such defense. For purposes of this Agreement, the term
“electronic transmission” means electronic mail and attachments thereto or
facsimile transmission.
     8.8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado without regard to its
principles of conflicts of laws.
     8.9. Severability. Every provision of this Agreement is severable. If any
term or provision hereof is held to be illegal, invalid or unenforceable for any
reason by any duly constituted court, agency or tribunal, the legality, validity
or enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
     8.10. Waivers. No waiver of any breach of any of the terms of this
Agreement shall be effective unless such waiver is in writing and signed by the
party against whom such waiver is claimed. No waiver of any breach shall be
deemed to be a waiver of any other or subsequent breach.
     8.11. Assignment; Binding Effect; No Third Party Beneficiaries. Neither
party may assign its rights or delegate its obligations under this Agreement
without the prior written consent of the other party, which shall not be
unreasonably withheld. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. The parties specifically agree and intend that no person shall have any
third party beneficiary rights under this Agreement.
     8.12. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and either of the parties hereto may execute this Agreement by
signing any such counterpart.

18



--------------------------------------------------------------------------------



 



     8.13. Construction and Interpretation. The following rules shall apply to
the construction and interpretation of this Agreement:
          (a) All references in this Agreement to sections, subsections,
articles and other subdivisions and schedules and exhibits refer to
corresponding sections, subsections, articles and other subdivisions and
schedules and exhibits of this Agreement unless expressly provided otherwise.
          (b) Titles appearing at the beginning of any of such subdivisions are
for convenience only and shall not constitute part of such subdivisions and
shall be disregarded in construing the language contained in such subdivisions.
          (c) A reference to any “applicable law” or words of similar import
means, unless specifically provided otherwise, any federal, state, local or
foreign law, statute, ordinance, regulation, rule, code, decree, judgment, order
or other requirement or rule of law, as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder.
          (d) The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.
          (e) Any reference to a party’s “knowledge” means such party’s actual
knowledge, without duty of inquiry. In the case of Seller, a reference to
Seller’s “knowledge” means the actual knowledge of Steven D. Butler, Rodd E.
Granger or Wayne H. Watson, without duty of inquiry.
          (f) Words in the singular form shall be construed to include the
plural and vice versa, unless the context otherwise requires. Pronouns in
masculine, feminine and neuter genders shall be construed to include any other
gender.
          (g) Unless the context otherwise requires or unless otherwise provided
herein, the terms defined in this Agreement which refer to a particular
agreement, instrument or document also refer to and include all renewals,
extensions, modifications, amendments or restatements of such agreement,
instrument or document, provided that nothing contained in this subsection shall
be construed to authorize such renewal, extension, modification, amendment or
restatement.
          (h) The word “or” is not intended to be exclusive and the word
“includes” and its derivatives means “includes, but is not limited to” and
corresponding derivative expressions.
          (i) No consideration shall be given to the fact or presumption that
one party had a greater or lesser hand in drafting this Agreement.
          (j) Any exhibits and schedules attached hereto are incorporated herein
by reference for all purposes and references to this Agreement unless the
context in which used shall otherwise require.
[Signature Page Follows]

19



--------------------------------------------------------------------------------



 



     The parties hereto have executed this Personal Property Purchase Agreement
as of the date first above written.

              BUYER:
 
            DPL CORPORATION SOUTHEAST, a
Tennessee corporation
 
       
 
  By:    
 
       
 
      Gerard T. Mydlowski
 
      President and Chief Executive Officer
 
            SELLER:
 
            STARTEK USA, INC., a Colorado corporation
 
       
 
  By:    
 
       
 
      Steven D. Butler
 
      Chief Executive Officer

20